DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/11/2021.

Response to Arguments
Applicant’s arguments with respect to claims rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-27 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6, and 12-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uchida et al. 20090152674 (Uchida) in view of Tan et al. 20080265367 (Tan).

    PNG
    media_image1.png
    545
    1094
    media_image1.png
    Greyscale


Regarding claim 1, fig. 1 of Uchida discloses a semiconductor device, comprising: 
a semiconductor substrate 102; 
MOS transistors (NMOS/PMOS) provided on a main surface of the semiconductor substrate 102; 
an interconnect layer (as labeled by examiner above) including at least one inductor 120 and at least one interconnect 114, and provided on the main surface of the semiconductor substrate such that the MOS transistors are covered with the interconnect layer, the at least one inductor and the at least one interconnect being located at a same layer (as labeled by examiner above) as each other, the interconnect layer having an upper surface that is parallel to the main surface of the semiconductor substrate; and 
conductive pads (168s/138s) provided on the upper surface of the interconnect layer that is exposed, 
wherein the conductive pads are provided in a region of the upper surface of the interconnect layer, which does not overlap with the at least one inductor 120, and which is located above the at least one interconnect, 
wherein there are no conductive pads above the at least one inductor, wherein the MOS transistors are provided in a region of the main surface of the semiconductor substrate, which does not overlap with the at least one inductor, and 
wherein there are no MOS transistors below the at least one inductor.
Uchida does not disclose that the conductive pads being mechanically connectable with bumps, respectively, at an exposed upper surface of each of the conductive pads.

    PNG
    media_image2.png
    304
    700
    media_image2.png
    Greyscale

	However, fig. 1 of Tan discloses an interconnect layer 3 and conductive pads 14 provided on an upper surface of the interconnect layer 3 that is exposed, the conductive pads being mechanically connectable with bumps 4, respectively, at an exposed upper surface of each of the conductive pads in order to form a multilayer stack semiconductor package.
	In view of such teaching, it would have been obvious to form a device of Uchida further comprising that the conductive pads being mechanically connectable with bumps, respectively, at an exposed upper surface of each of the conductive pads such as taught by Tan in order to form a multilayer stack semiconductor package.

Regarding claim 23 (see rejection of claim 1), Uchida and Tan disclose a semiconductor device, comprising: a semiconductor substrate; a MOS transistor provided on a main surface of the semiconductor substrate; an interconnect layer including an inductor and an interconnect, the interconnect layer being provided on the main surface of the semiconductor substrate such that the MOS transistor is covered with the interconnect layer, the at least one inductor and the at least one interconnect being located at a same layer as each other, the interconnect layer having an upper surface that is parallel to the main surface of the semiconductor substrate; and a conductive pad provided on 

Regarding claim 2, fig. 1 of Uchida disclose wherein the conductive pads are provided in a plurality of lines (into the page each of the conductive pads has a line into the page).

Regarding claim 4, fig. 1 of Uchida would necessary be one wherein the conductive pads are regularly arranged in plan view, except a region, which overlaps the at least one inductor.

Regarding claim 6, fig. 1 of Tan discloses wherein the bumps are provided on the conductive pads, respectively, and wherein the bumps are provided in a region,  and the resulting structure would have been one which does not overlap with the at least one inductor.

Regarding claim 12, figs. 1-2 of Uchida discloses wherein the at least one inductor is made of an interconnect included in the interconnect layer, the at least one inductor being formed in coil shape.

Regarding claim 13, fig. 1 of Uchida discloses wherein the at least one interconnect included in the interconnect layer is provided in a region, which does not overlap with the at least one inductor.

    PNG
    media_image3.png
    390
    658
    media_image3.png
    Greyscale


Regarding claim 14, fig. 1 of Uchida discloses wherein a distance (long arrow above) between the at least one inductor and the main surface of the semiconductor substrate, on which the MOS transistors are provided, is greater than a distance (small arrow above) between the at least one inductor and the upper surface of the interconnect layer, on which the first conductive pads are provided, in a thickness direction of the interconnect layer.

Regarding claim 15, fig. 1 of Uchida discloses wherein the at least one interconnect of the interconnect layer is provided in a region not overlapping with the at least one inductor.

Regarding claim 16, fig. 1 of Uchida discloses wherein the conductive pads are arranged in a first pitch (168 to 168), wherein the at least one inductor includes a first inductor 120, wherein the conductive pads provided on the upper surface of the interconnect layer include a first conductive pad (left most 168) and a second conductive pad (right most 138), wherein the first inductor is located 

Regarding claim 17 (see rejection of claim 16) wherein the conductive pads are arranged in a first pitch, wherein the at least one inductor has a first inductor, wherein the conductive pads have a first conductive pad and a second conductive pad, wherein the first inductor is located between the first conductive pad and the second conductive pad in plan view, and wherein a distance between the first conductive pad and the second conductive pad is greater than the first pitch of the conductive pads.

Regarding claim 18, fig. 1 of Uchida disclose wherein one of the MOS transistors is overlapped with one of said conductive pads (source and drain of MOS is overlapped with as shown in fig. 1).

Regarding claim 19, fig. 1 of Uchida discloses wherein the at least one interconnect has a first interconnect, and wherein the at least one inductor and the first interconnect are formed in the same layer (see drawing as labeled by examiner above in rejection of claim 1).

Regarding claim 20, fig. 1 of Uchida discloses wherein the conductive pads are exposed toward outside.

Regarding claim 21, fig. 1 of Uchida discloses wherein the conductive pads are exposed from the interconnect layer.


	
Regarding claim 24, fig. 1 of Tan discloses wherein the bump is provided on the conductive pad, and the resulting structure would have been one wherein the bump is provided in a region, which does not overlap with the inductor.

Regarding claim 25, fig. 1 of Uchida discloses wherein the MOS transistor is overlapped with the conductive pad (see source and drain overlapping with as claimed).

Regarding claim 26, fig. 1 of Uchida discloses wherein the conductive pad is exposed toward outside.

Regarding claim 27, fig. 1 of Uchida discloses wherein the conductive pad is exposed from the interconnect layer.

Regarding claim 28, fig. 1 of Uchida discloses wherein the interconnect layer is provided directly on the main surface of the semiconductor substrate.

Regarding claim 29, fig. 1 of Uchida discloses wherein the MOS transistors and the at least one interconnect are disposed directly under the conductive pads.

Regarding claim 30, fig. 1 of Uchida discloses wherein the conductive pads are located above and spaced apart from the at least one interconnect.

Regarding claim 31, fig. 1 of Uchida discloses wherein the conductive pad is spaced apart from the interconnect.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached on Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829